[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO COMPEL (No 129)
The defendant F.J.K. Associates seeks to compel the plaintiff Eric J. Berk to answer certain questions asked at his deposition to which he refused to respond on the grounds it would incriminate him. Certainly, at least as to the specific remedy requested by the defendant, the court cannot force the plaintiff to answer and thereby waive his state and federal constitutional privileges against self incrimination. See Olin Corp. v. Raul Castells, Superior Court, Judicial District of New Haven, #15 24 56 (a copy of which is attached).
Motion to compel is denied.
ROBERT I. BERDON, JUDGE